Citation Nr: 1526776	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-33 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for pneumothorax, status post close thoracotomy, residual thoracotomy scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for status post fracture, right pelvis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for status post multiple left rib fractures.  

4.  Entitlement to service connection for back disability, to include as secondary to service-connected status post fracture, right pelvis.  

5.  Entitlement to service connection for right leg disability, to include as secondary to service-connected status post fracture, right pelvis.  

6.  Entitlement to service connection for sleep disability, to include as secondary to psychiatric disability.  

7.  Entitlement to service connection for headaches.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder.  

9.  Entitlement to service connection for psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987, February 2002 to July 2002, and from November 2005 to February 2006.  

These matters come before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued in February 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

During the April 2014 hearing, the Veteran testified that he wished to withdraw the issue of entitlement to an increased disability evaluation for pneumothorax, status post close thoracotomy, residual thoracotomy scar, currently evaluated as 10 percent disabling.  However, as explained in the remand portion below, the Veteran reported that he has breathing difficulties related to his service-connected disability.  The Veteran is currently rated as 10 percent disabling for his residual scar as that was the only residual found on examination.  However, the last VA examination did not address the abnormal January 2011 pulmonary function test (PFT).  Instead of splitting the service-connected disability into two separate issues, the Board finds that the issue must remain on appeal as this action is to the Veteran's benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for depressive disorder.  The Board has reframed the issue of service connection as entitlement to service connection for psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the evidence indicates that the Veteran's employment is impacted by his service-connected disabilities, neither the Veteran nor the record indicates that he is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

The issues of entitlement to an increased disability evaluation for pneumothorax, status post close thoracotomy, residual thoracotomy scar, currently evaluated as 10 percent disabling, entitlement to an increased disability evaluation for status post fracture, right pelvis, currently evaluated as 10 percent disabling, entitlement to a compensable disability evaluation for status post multiple left rib fractures, entitlement to service connection for back disability, to include as secondary to service-connected status post fracture, right pelvis, entitlement to service connection for right leg disability, to include as secondary to service-connected status post fracture, right pelvis, entitlement to service connection for sleep disability, to include as secondary to psychiatric disability, entitlement to service connection for headaches, and entitlement to service connection for psychiatric disability, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions issued in February 2008 and December 2009, in pertinent part, denied the issue of entitlement to service connection for depressive disorder.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

2.  Some of the evidence received since the December 2009 rating decision is new and material evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depressive disorder.






CONCLUSIONS OF LAW

1.  The February 2008 and December 2009 rating decisions, with respect to the denial of entitlement to service connection for depressive disorder, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for depressive disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, discussion of VA's duty to notify and assist is not necessary.  

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


New and Material Evidence - Depressive Disorder

A September 2007 rating decision denied the issue of entitlement to service connection for depressive disorder.  Within the one-year period of notification of the rating decision, evidence consisting of private medical treatment records was received by VA.  The AOJ readjudicated the claim of entitlement to service connection for depressive disorder in a February 2008 rating decision.  The Veteran filed a timely notice of disagreement and a Statement of the Case was issued in July 2009.  The Veteran did not appeal.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, in a December 2009 rating decision, the issue of entitlement to service connection for depressive disorder was denied.  The AOJ stated that the evidence received by VA was new and material, but the claim was denied on the merits.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The December 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the final rating decision in December 2009, the evidence included the Veteran's service medical treatment records, private medical treatment records, VA medical treatment records, the Veteran's statements, and VA examination reports.  The rating decision denied the Veteran's claim for service connection because the October 2009 VA examiner opined that the depressive disorder was not related to his service-connected pneumothorax status post close thoracotomy, residual thoracotomy scar, status post-fracture, right pelvis and multiple rib fractures.  The decision also stated that the Veteran first sought psychiatric treatment in 2005, more than "18 years" following his military service.  

Evidence associated with the claims file since the December 2009 rating decision includes the Veteran's statements and testimony, VA medical treatment records, VA examination reports, and a March 2011 letter from Nanette A. Ortiz Valentin, M.D.   

The Board finds that some of the evidence received by VA, including the March 2011 letter from Dr. Valentin, constitutes new and material evidence.  Dr. Valentin opined that it was "more probable than not" that the Veteran's depression was aggravated by his service due to separation from his family.  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates a relationship between the Veteran's disability and active service, i.e., one of the reasons for the prior final denial.  The evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to adjudicate the issue.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for depressive disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depressive disorder is reopened; to this extent only, the appeal is granted.


REMAND

In a signed and dated March 25, 2011 VA Form 21-4138, the Veteran requested that VA order examinations for all of his conditions and he reported that he received VA outpatient treatment (OPT) for his conditions.  VA medical treatment records were last printed in February 2011 and included records from April 19, 2010 to February 2011.  The May 2013 Statement of the Case pertaining to the service connection issues on appeal indicated review of VA medical treatment records dated from March 2008 to June 2011.  The records from March 2008 to April 2010 were not printed or otherwise associated with the claims file and VA treatment records from February 2011 to the present were not obtained.  As a result, the Board must remand to obtain the identified VA medical treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159.  

Next, the Board finds that a new VA examination is required with respect to the service-connected pneumothorax, status post close thoracotomy, residual thoracotomy scar.  Review of the January 1989 rating decision shows that the Veteran was originally evaluated for his disability under Diagnostic Codes 7804-6814-6602.  Thereafter, the Veteran was reassigned a 10 percent evaluation under Diagnostic Code 7804 due to the absence of asthma or a pulmonary/lung disability.  He now claims that he has breathing problems.  Dr. Valentin stated that the Veteran has pain at the scar with breathing problems.  The Veteran was last provided a VA medical examination in January 2011.  A January 2011 PFT was evaluated as abnormal; however, there was no discussion of the abnormal results and/or whether the Veteran had a pulmonary/lung disability part and parcel to his pneumothorax, status post close thoracotomy, residual thoracotomy scar.  The Board finds that a new VA examination is required to determine whether a pulmonary/lung disability is present and, if so, the nature and severity of the disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During his hearing before the undersigned, the Veteran stated that his pelvic pains were worse since his last VA examination.  A new VA examination is required with respect to the service-connected status post fracture, right pelvis.  Id.  

In addition, the Board finds that a new VA examination and opinion is required with respect to the Veteran's claim for service connection for back disability, to include as secondary to service-connected status post fracture, right pelvis.  The July 2011 VA examiner opined that the Veteran's back pain was "not caused by or the result of or secondary" to service-connected s/p fracture, right pelvis.  The examiner noted that the Veteran had limitation of motion of the right hip due to right pelvic fracture, but had a normal gait cycle.  The examiner stated that his pain was more likely than not related to the natural process of aging.  The examiner did not address aggravation and did not provide an opinion as to direct incurrence.  Accordingly, the Board finds that a new opinion is required. 

The Board finds that a VA examination is required with respect to the Veteran's claim for service connection for right leg disability.  The Veteran described neurological symptoms and reported that he believed his symptoms are related to his service-connected status post fracture, right pelvis.  The Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159(c)(4).

Concerning the claim for service connection for psychiatric disability, the Veteran was provided a VA examination in November 2012.  The examiner opined that the Veteran's disability was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner stated that the Veteran sought psychiatric treatment for the first time in 2007, "20 years" following his military service.  However, the examiner did not note that the Veteran had a period of active service from February 2002 to July 2002 and from November 2005 to February 2006.  Thus, the Veteran's first time psychiatric treatment in 2007, as noted by the VA examiner, was approximately one year after separation from active service.  In addition, the VA examiner noted that the Veteran's depressive disorder was not "related to or secondary to or in any way etiologically related to his service connected condition or active military service time."  The examiner did not provide sufficient reasoning for his opinion.  A new VA opinion as to service connection on a secondary basis is required.  38 C.F.R. § 3.310.  

On remand, any pertinent records not in English should be translated into English.

Accordingly, the issues are REMANDED for the following action:

1.  Arrange for the translation of the January 1997, June 2008 and August 2008 statements from the Veteran and the private medical treatment records from Dr. Zulma N. Rodriguez-Gomez from Spanish to English and associate copies of the translation with the claims file.

2.  Request VA medical treatment records from the San Juan VAMC prior to April 19, 2010 and from February 2011 to the present.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his pneumothorax, status post close thoracotomy, residual thoracotomy scar.  The claims file must be made available for review and a notation that a review was made must be included in the examination report.  Any indicated tests and studies must be completed. 

All manifestations and symptoms must be described, to include whether the Veteran has a pulmonary or lung disability part and parcel to his pneumothorax, status post close thoracotomy, residual thoracotomy scar.  

Rationale must be provided for any opinion proffered.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his status post fracture, right pelvis.  The claims file must be made available for review and a notation that a review was made must be included in the examination report.  Any indicated tests and studies must be completed. 

All manifestations and symptoms must be described, to include range-of-motion findings.  

Rationale must be provided for any opinion proffered.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any back disability present.  The claims file must be available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file, please address the following:

a.  Is it at least as likely as not (50 percent probability or more) that any back disability was causally related to active service?   

b.  Is it at least as likely as not (50 percent probability or more) that any back disability was proximately due to or the result of the service-connected status post fracture, right pelvis?

c.  Is it at least as likely as not (50 percent probability or more) that any right leg disability was aggravated by the service-connected status post fracture, right pelvis?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right leg disability present.  The claims file must be available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file, please address the following:

a.  Is it at least as likely as not (50 percent probability or more) that any right leg disability was proximately due to or the result of the service-connected status post fracture, right pelvis?

b.  Is it at least as likely as not (50 percent probability or more) that any right leg disability was aggravated by the service-connected status post fracture, right pelvis?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion expressed.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any psychiatric disability present.  The claims file must be available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file, please address the following:

a.  Is it at least as likely as not (50 percent probability or more) that any psychiatric disability had its onset in active service or is otherwise related to active service?

b.  Is it at least as likely as not (50 percent probability or more) that any psychiatric disability was proximately due to or the result of the service-connected disabilities?

c.  Is it at least as likely as not (50 percent probability or more) that any psychiatric disability was aggravated by the service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion expressed.

8.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


